Citation Nr: 0126475	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  98-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1959 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for a foot condition.  

In a June 2000 rating decision, the RO granted entitlement to 
service connection for hearing loss, evaluated as 10 percent 
disabling, and for tinnitus, also evaluated as 10 percent 
disabling, effective from July 1999.  The record does not 
reflect that the veteran filed a notice of disagreement as to 
that determination.

In August 2000, the Board denied the appellant's claim for 
service connection for a bilateral foot condition on the 
basis that appellant had not submitted a well-grounded claim.  
However, in a motion for remand filed in November 2000, the 
Secretary noted that remand of this matter was required due 
to the recent enactment of the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA), since 
that statute had substantially amended the provisions of 
chapter 51 of title 38, United States Code, concerning the 
assistance to be afforded claimants of veterans benefits, and 
concerning decisions on their claims, and the Board's denial 
of the claim was made on the basis of chapter 51's previous 
requirements.  

Consequently, the Secretary requested that the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") vacate the Board's August 2000 
decision for readjudication in light of these new statutory 
requirements.  In a March 2001 Order, the Court granted the 
Secretary's motion, vacated the Board's August 2000 decision, 
and remanded the case to the Board.



REMAND

Because of the change in the law brought about by the VCAA 
and the regulations promulgated thereto (See 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)), a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law and regulations.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA and new regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Thus, for 
the aforementioned reasons, the Board finds that a remand of 
this claim to the RO is now required.

In an effort to assist the RO, the Board has reviewed the 
claims file for the purpose of identifying certain assistance 
that must be rendered to comply with the VCAA, and notes that 
although the veteran was afforded a VA feet examination in 
February 1998, the examiner did not express an opinion as to 
the etiology of any disabilities found on that examination.  
Thus, it is not possible to conclude that an additional 
medical examination or opinion would not be beneficial to the 
veteran in order to ascertain whether any current foot 
disability was connected to service. 

While the Board has focused on the need for an additional VA 
examination, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accordance with the revised 
obligations set forth in the Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001), 
and the regulations promulgated thereto.  
Additional development should include, 
but is not necessarily limited to, the 
scheduling of a new VA feet examination 
to determine, to the extent possible, 
whether it is at least as likely as not 
that any current disability as to either 
foot is related to the veteran's military 
service.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review before the 
examination.  The results of the 
examination and any other development 
conducted pursuant to the VCAA and its 
implementing regulations should then be 
associated with the claims file.

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




